



Exhibit 10.3
CENTURYLINK, INC.
SUPPLEMENTAL DOLLARS & SENSE PLAN
2014 RESTATEMENT
EFFECTIVE JANUARY 1, 2014


I.PURPOSE OF THE PLAN
1.01    This Supplemental Dollars & Sense Plan was established by CenturyLink,
Inc. (the "Company") and its subsidiaries and designated affiliates to provide
to certain select management employees the opportunity to defer a portion of
their compensation in excess of the deferrals permissible under the terms of the
CenturyLink Dollars & Sense 401(k) Plan (the "Dollars & Sense Plan") maintained
by the Company and to allow the Company to make matching contributions based on
such deferrals in excess of those permissible under such plan. This Plan is not
intended to constitute a qualified plan under Section 401(a) of the Internal
Revenue Code of 1986, as amended (the "Code"), and is designed to be exempt from
the participation, vesting, funding and fiduciary responsibility rules of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"). The Plan
is intended to comply with Code §409A. The Plan was restated effective January
1, 2005 and January 1, 2008. This document again restates the Plan to
incorporate prior amendments, to reflect revised plan governance procedures, and
to make certain other clarifications.
II.    DEFINITIONS
As used in this Plan, the following terms shall have the meanings indicated,
unless the context otherwise specifies or requires:
2.01    ACCOUNT shall mean the account established under this Plan in accordance
with Section 4.01.
2.02    ACCOUNT BALANCE, as of a given date, shall mean the fair market value of
a Participant's Account as determined by the Committee. In 2005, each active
Participant was given the right to elect to have his Account Balance transferred
to the CenturyLink Retirement Plan ("Retirement Plan") to the extent permitted
under the QSERP concept (i.e. to the extent possible given discrimination
limitations applicable to the Retirement Plan). Each Participant's Account
Balance was reduced by the amount that was transferred to the Retirement Plan,
if any. In 2005, under the Code §409A transition rules, each Participant was
also given the right to elect to take a distribution of the portion of his
Account Balance that was not transferred to the Retirement Plan. Each
Participant's Account Balance was reduced by the amount distributed to him in
2005, if any.
2.03    BENEFICIARY shall mean the person or persons designated by the
Participant to receive benefits after the death of the Participant.
2.04    BONUS COMPENSATION shall mean the amount of a Participant’s annual cash
bonus from which the Participant can no longer make deferral contributions under
the Dollars &






CENTURYLINK, INC. SUPPLEMENTAL DOLLARS & SENSE PLAN
Amended and Restated Effective January 1, 2014
{N2736618.2}    
- 1 -

--------------------------------------------------------------------------------





Sense Plan due to having reached the limit on deferrals under Code Section
402(g) for the Plan Year in question (ignoring any catch-up contributions to the
Dollars & Sense Plan for those age 50 or higher, and ignoring any subsequent
adjustments to contributions under such plan, such as due to nondiscrimination
testing refunds, corrective distributions, or other changes in the ultimate
amount of deferrals under such plan for the year in question). If a Participant
receives a cash bonus and elected to defer a portion of such bonus to the
Dollars & Sense Plan, thereby causing the Participant to reach the Code Section
402(g) limit, then Bonus Compensation under this Plan shall only include the
portion of the bonus that did not result in additional deferrals to the Dollars
& Sense Plan (having reached the Code Section 402(g) limit).
2.05    COMMITTEE shall mean the CenturyLink Employee Benefits Committee or its
designee in Human Resources, Benefits.
2.06    COMPENSATION COMMITTEE means the Compensation Committee of the Board of
Directors of the Company.
2.07    EFFECTIVE DATE of this Plan shall mean the first day of the first
payroll period commencing on or after January 1, 1995. The effective date of
this Restatement shall mean January 1, 2014.
2.08    EMPLOYER shall mean the Company, any Subsidiary thereof, and any
affiliate designated by the Company as a participating employer under this Plan.
2.09    EXCESS SALARY shall mean the amount of a Participant's regular salary
from which the Participant can no longer make deferral contributions under the
Dollars & Sense Plan due to having reached the limit on deferrals under Code
Section 402(g) for the Plan Year in question (ignoring any catch-up
contributions to the Dollars & Sense Plan for those age 50 or higher, and
ignoring any subsequent adjustments to contributions under such plan, such as
due to nondiscrimination testing refunds, corrective distributions, or other
changes in the ultimate amount of deferrals under such plan for the year in
question). Salary shall not be deferred under this Plan with respect to any
regular payroll payment from which any Dollars & Sense Plan contributions are
withheld, but rather, Excess Salary for purposes of this Plan shall relate to
salary earned beginning with the following payroll period. As provided in
Treasury Regulations §1.409A-2(a)(13), compensation paid after the last day of
the Plan Year solely for services performed during the final payroll period
described in Code Section 3401(b) shall be treated as compensation for services
provided for the subsequent calendar year.
2.10    INCENTIVE COMPENSATION shall mean any amount awarded to a Participant
under the Company's Key Employee Incentive Compensation Plan or other similar
executive incentive compensation arrangement maintained by the Company (other
than Bonus Compensation defined in Section 2.04), including the amount of any
stock award in its cash equivalent at the time of conversion of the award from
cash to stock. A Participant's Incentive Compensation shall be determined on an
annual basis and shall, for purposes of this Plan, be allocated to the year in
which the Participant performed the services with respect to which the Incentive
Compensation was awarded.






CENTURYLINK, INC. SUPPLEMENTAL DOLLARS & SENSE PLAN
Amended and Restated Effective January 1, 2014
{N2736618.2}    
- 2 -

--------------------------------------------------------------------------------





2.11    NOTIONAL shall mean imaginary, not actual.
2.12    PARTICIPANT shall mean any officer of the Company, any Subsidiary
thereof, and any designated affiliate, who is granted participation in the Plan
in accordance with the provisions of Article III.
2.13    PLAN shall mean the CenturyLink, Inc. Supplemental Dollars & Sense Plan,
as amended and restated herein.
2.14    PLAN YEAR shall mean the calendar year.
2.15    PROFIT SHARING ACCOUNT shall mean an account first established in 2006
and continuing thereafter under this Plan to which contributions under Section
6.03 were credited. The Profit Sharing Accounts shall be merged into the
Accounts for Participants as of the Effective Date and the separate existence of
Profit Sharing Accounts shall cease.
2.16    SPECIFIED EMPLOYEE shall mean a Participant who is a key employee of the
Employer under Treasury Regulations §1.409A-1(i) because of final and binding
action taken by the Board of Directors of the Company or its Compensation
Committee, or by operation of law or such regulation.
2.17    SUBSIDIARY shall mean any corporation in which the Company owns,
directly or indirectly through subsidiaries, at least 50% of the combined voting
power of all classes of stock.
2.18    TRANSFER ACCOUNT shall mean the account established under this Plan in
accordance with Section 4.01.
III.    PARTICIPATION
3.01    Any employee who is either one of the officers of an Employer in a
position to contribute materially to the continued growth and future financial
success of an Employer, or one who has made a significant contribution to the
Employer's operations, thereby meriting special recognition, shall be eligible
to participate provided the following requirements are met:
(a)    The officer is employed on a full-time basis by an Employer and is
compensated by a regular salary; and
(b)    The coverage of the officer is duly approved by the Vice President of
Compensation and Benefits (the “Approving Officer”).
3.02    It is intended that participation in this Plan shall be extended only to
those officers who are members of a select group of management or highly
compensated employees, as determined by the Approving Officer. If a Participant
who retired or otherwise terminated employment is rehired, he shall not again
become a Participant in the Plan unless the coverage of the officer is again
duly approved by the Approving Officer.
IV.    ACCOUNTS AND INVESTMENTS






CENTURYLINK, INC. SUPPLEMENTAL DOLLARS & SENSE PLAN
Amended and Restated Effective January 1, 2014
{N2736618.2}    
- 3 -

--------------------------------------------------------------------------------





4.01    An Account shall be established on behalf of each Participant who
receives an allocation pursuant to Sections 6.01 and 6.02. Each Participant's
Account shall be credited with such allocation, and earnings and gains on his
Account Balance, and shall be debited with distributions, losses, and any
expenses properly chargeable thereto. A Transfer Account has been established on
behalf of each former inactive Participant in the CenturyLink, Inc. Supplemental
Defined Contribution Plan ("SDC Plan") who elected no later than December 15,
2005 to have his account balance in that plan transferred to another
nonqualified plan of the Company. Such Transfer Account holds the amount
transferred from the SDC plan to this Plan for each such inactive Participant.
No other amounts shall be accepted as Transfers to a Transfer Account. Such
Transfer Account shall be treated as if it were an Account under this Plan,
except that in lieu of any other earnings, the balance in each Transfer Account
shall be credited with interest at the rate equal to the 6 month Treasury bill
rate adjusted each January 1, and the form of payment shall be the form of
payment the Participant elected under the SDC Plan and not a lump sum cash
payment under Section 9.01. The form of payment the Participant selected under
the SDC Plan cannot be changed.
4.02    Each Participant shall have the same rights with respect to investment
of amounts in his Account hereunder as are available from time to time under the
Dollars & Sense Plan, as to permissible investment funds, except as provided
below. Investment in securities or other obligations issued by the Employer will
not be available under the Plan. The investment rights of each Participant
hereunder shall extend to all amounts in his Account, including deferral
contributions and matching contributions.
4.03    The Account Balances of Participants in the Plan shall be revalued as of
the end of each trading day, taking into account the values of the various
assets which are Notional investments of the Accounts and taking into account
Notional contributions or transfers to each Account during the day and Notional
withdrawals or transfers from each Account during the day.
V.     PARTICIPANT DEFERRALS
5.01    Deferrals shall comply with the following requirements, in addition to
other requirements set forth in the Plan:
(a)    Deferral Elections and Sources: Each Participant shall make separate
written elections, prior to the first day of each Plan Year (or, as to a
Participant who first becomes a Participant in the Plan as of a day other than
January 1 and who is not then a participant in any other account balance plan of
or agreement with the Employer governed by Code §409A that permits elective
deferrals by the Participant, as defined in Treasury Regulations
§1.409A-1(c)(2)(i)(A), within 30 days after the date the Participant becomes
eligible to Participate in the Plan (but only with respect to compensation paid
for services to be performed subsequent to the election)) to defer a portion of
his: (i) Excess Salary; (ii) Bonus Compensation; and/or (iii) Incentive
Compensation. The amount of allowable deferral pursuant to each of the
Participant's elections shall be a whole percentage, not to exceed 50% (25%
prior to January 1, 2011).
(b)    Compensation Eligible for Deferral: An election to defer Excess Salary
shall provide for a deferral to be made from each paycheck, but only as to
payroll periods that fall after the payroll period in which Participant deferred
sufficient compensation to reach the deferral






CENTURYLINK, INC. SUPPLEMENTAL DOLLARS & SENSE PLAN
Amended and Restated Effective January 1, 2014
{N2736618.2}    
- 4 -

--------------------------------------------------------------------------------





limit under Code Section 402(g) (as further detailed in Section 2.09).
Similarly, an election to defer Bonus Compensation shall provide for a deferral
to be made from the bonus payroll check following the participant having reached
the Code Section 402(g) limit under the Dollars & Sense Plan (as further
detailed in Section 2.04) or alternatively, from the bonus check from which the
Participant has made sufficient deferrals to the Dollars & Sense Plan to reach
the limit detailed in Section 2.04. Deferrals of Incentive Compensation shall
not be contingent on the Participant having reached the Code Section 402(g)
limit under the Dollars & Sense Plan.
(c)    Performance-Based Compensation: Notwithstanding the above, with respect
to any Bonus or Incentive Compensation that is performance-based, as defined in
Treasury Regulations §1.409A(1)(e), each Participant may make a separate written
election no later than June 30 of the calendar year performance period. Rehires
shall be treated as if they were in their first year of eligibility if they
satisfy the 24 month rule in Treasury Regulations §1.409A-2(a)(7)(ii).
5.02    Any election made under the terms of Section 5.01 shall be irrevocable
until the succeeding January 1. Participants in the Plan shall likewise be
unable to change or revoke their deferral elections under the Dollars & Sense
Plan for the Plan Year in question (with the exception of after-tax and catch-up
contributions under such plan), in accordance with the terms of such plan.
However, as permitted by Treasury Regulations §1.409A-3(j)(4)(viii), a
Participant may cancel his deferral election under the Plan (and under the
Dollars & Sense Plan) due to an unforeseeable emergency or in order to qualify
for a hardship distribution pursuant to Treasury Regulations §1.401(k)-1(d)(3).
5.03    If a Participant does not make new elections for a succeeding Plan Year
under Section 5.01, he will not be able to defer under the Plan for such
succeeding Plan Year.
VI.    ALLOCATIONS TO PARTICIPANT'S ACCOUNTS
6.01    The Employer shall allocate to each Participant's Account the amount of
Excess Salary, Bonus Compensation and/or Incentive Compensation deferred by such
Participant pursuant to an election made under Section 5.01. The allocation
hereunder shall be made as soon as administratively feasible following the date
of the payroll check or bonus check to which the deferral by the Participant
relates.
6.02    Matching Contributions:
(a)     Excess Salary: The Employer shall allocate a matching contribution to
each Participant's Account under this Plan for each applicable pay period during
the Plan Year an amount equal to the matching percentage under the Dollars &
Sense Plan, applied against the Excess Salary deferral made under this Plan for
such pay period.
(b)    Bonus Compensation: The Employer may contribute a matching contribution
to the Plan based on the matching percentage under the Dollars & Sense Plan,
provided the Participant elected to defer a portion of his bonus to this Plan.
The amount of match on such bonus deferral is contingent on: (i) the
Participant’s bonus deferral percentage elected under the Dollars






CENTURYLINK, INC. SUPPLEMENTAL DOLLARS & SENSE PLAN
Amended and Restated Effective January 1, 2014
{N2736618.2}    
- 5 -

--------------------------------------------------------------------------------





and Sense Plan and (ii) the bonus deferral percentage under this Plan. Matching
contributions on Bonus Compensation will be made first to the Dollars and Sense
Plan, to the extent of the percentage of the bonus deferred into such Plan, and
any excess will be contributed to this Plan. For example, if the matching
formula under the Dollars & Sense Plan is a 100% match on the first 1% of bonus
deferred, and a 50% match on the next 5% of bonus deferred, and if a Participant
elected to defer 6% of his Bonus Compensation to the Dollars and Sense Plan and
to this Plan, but he is only able to defer 4% of the bonus into the Dollars &
Sense Plan before reaching the limit described in Section 2.04, the Participant
would receive a match of 2.5% of the bonus into the Dollars & Sense Plan (1%
plus 50% of 3%), and the remaining 1% match (50% of 2%) would be credited to
this Plan (since he elected a deferral of at least 2% under this Plan). Note
that if a Participant elects to defer a percentage of the bonus to the Dollars
and Sense Plan that results in less than a full employer match, then the
Participant will not receive the full match under the Dollars and Sense Plan or
this Plan.
(c)    Incentive Compensation: The Employer shall allocate a matching
contribution to each Participant's Account under this Plan of an amount equal to
the matching percentage under the Dollars & Sense Plan, applied against any
Incentive Compensation deferral made under this Plan during a Plan Year.
VII.    VESTING OF ACCOUNT
7.01    A Participant's Account Balance shall be fully vested at all times.
7.02    The Profit Sharing Account of each Participant who was an active
employee on November 6, 2006 shall be fully vested and nonforfeitable at all
times.
VIII.    TIME OF PAYMENT AND BENEFICIARIES,
8.01    Except as provided in Section 8.02 and Articles X and XI, a
Participant's vested Account Balance is payable immediately upon termination of
employment for any reason.
8.02    The Account Balance of a deceased Participant shall be paid within 90
days after his death, and shall be made to his Beneficiary designated on a form
provided for such purpose by the Committee. If no beneficiary has been properly
designated or if no Designated Beneficiary survives the Participant, the death
benefits, if any, payable to the beneficiary of the deceased Participant shall
be paid to the Participant’s surviving spouse. If there is no surviving spouse,
the death benefits shall be payable to the Participant’s estate (which shall
include the Participant’s probate estate or living trust).
IX.    FORM OF BENEFIT PAYMENT
9.01    Except as provided in Section 4.01, all payments of the Participant's
Account Balance to the Participant or to the Participant’s Beneficiary shall be
in the form of a lump sum cash payment.
X.    ACCELERATION OF PAYMENTS.
10.01    If at any time the Plan fails to meet the requirements of Code §409A,
an amount equal to the amount required to be included in the Participant’s
income as a result of the failure to






CENTURYLINK, INC. SUPPLEMENTAL DOLLARS & SENSE PLAN
Amended and Restated Effective January 1, 2014
{N2736618.2}    
- 6 -

--------------------------------------------------------------------------------





comply with the requirements of Code §409A shall be paid to the Participant in
one lump sum on the first day of the month following the Company's determination
that the failure has occurred.
10.02    If the Plan receives a domestic relations order as defined in Code
§414(p)(1)(B) and ERISA §206(d)(3)(B)(ii), the Committee shall accelerate the
time of payment to an individual other than the Participant as may be necessary
to fulfill such order in an amount not to exceed the Participant's Account
Balance, provided that the provisions of ERISA §206(d)(3)(C) through (F) shall
apply as if this Plan were governed by part 2 of Title I of ERISA.
10.03    The Committee shall accelerate the time or schedule of a payment under
the Plan as may be necessary: (1) to comply with an ethics agreement between the
Participant and the Federal government, or (2) to comply with applicable
Federal, state, local or foreign ethics laws or conflict of interest laws; each
as described in Treasury Regulations §1.409A-3(j)(4)(iii).
XI.    DELAY OF PAYMENTS
11.01    A payment otherwise due hereunder shall be delayed to a date after the
designated payment date under the following circumstances:
(a)    Notwithstanding any other provision hereof, any payment that constitutes
deferred compensation under Code §409A and the Treasury Regulations thereunder
and that is not exempt from coverage by Code §409A and the Treasury Regulations
thereunder shall commence upon termination of employment of a Participant who is
a Specified Employee on the first day of the seventh month following the date of
the Specified Employee’s termination of employment, or, if earlier, the date of
death of the Specified Employee. Nevertheless, for all other purposes of this
Agreement, a payment shall be deemed to have been made on the date it would have
been paid had the Employee not been a Specified Employee.
(b)    Notwithstanding any other provision hereof, a Participant shall not have
separated from service with the Employer on account of termination of employment
for reasons other than death if he would not be deemed to have experienced a
termination of employment under the default rules of Treasury Regulations
§1.409A-1(h).
(c)    If the making of the payment at the date specified under the Plan would
jeopardize the ability of the Employer to continue as a going concern (in such
case, payment will be made during the first taxable year of the Employer in
which the making of the payment would not have such effect).
(d)    Payment where the Employer reasonably anticipates that the making of the
payment will violate Federal securities laws or other applicable law, provided
that the payment shall be made at the earliest date at which the Employer
reasonably anticipates that the making of the payment will not cause such
violation. (The making of a payment that would cause inclusion in gross income
or the application of any penalty provision or other provision of the Code is
not treated as a violation of applicable law).






CENTURYLINK, INC. SUPPLEMENTAL DOLLARS & SENSE PLAN
Amended and Restated Effective January 1, 2014
{N2736618.2}    
- 7 -

--------------------------------------------------------------------------------





(e)    Payments the deduction for which the Employer reasonably anticipates
would be limited by the application of Code §162(m) (in such case, payment will
be made at either the earliest date at which the Employer reasonably anticipates
that the deduction of the payment will not be so limited or the calendar year in
which the Participant separates from service).
(f)    Payment may also be delayed upon such other events and conditions as the
Commissioner of Internal Revenue may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.
XII.    ADDITIONAL RESTRICTIONS ON BENEFIT PAYMENTS
12.01    In no event will there be a duplication of benefits payable under the
Plan because of employment by more than one participating Employer.
XIII.    ADMINISTRATION AND INTERPRETATION
13.01    The Plan shall be administered by the Committee. The Committee shall
have full power and authority to interpret and administer the Plan and, subject
to the provisions herein set forth, to prescribe, amend and rescind rules and
regulations and make all other determinations necessary or desirable for the
administration of the Plan.
13.02    The decision of the Committee relating to any question concerning or
involving the interpretation or administration of the Plan shall be final and
conclusive, subject to any appeal rights of Participants set forth in Article
XIX.
XIV.    NATURE OF THE PLAN
14.01    Benefits under the Plan shall generally be payable by the Employer from
its own funds, and such benefits shall not (i) impose any obligation upon the
trust(s) of the other employee benefit programs of the Employer; (ii) be paid
from such trust(s); nor (iii) have any effect whatsoever upon the amount or
payment of benefits under the other employee benefit programs of the Employer.
Participants have only an unsecured right to receive benefits under the Plan
from the Employer as general creditors of the Employer. The Employer may deposit
amounts in a trust established by the Employer for the purpose of funding the
Employer's obligations under the Plan. Participants and their beneficiaries,
however, have no secured interest or special claim to the assets of such trust,
and the assets of the trust shall be subject to the payment of claims of general
creditors of the Employer upon the insolvency or bankruptcy of the Employer, as
provided in the trust.
XV.    EMPLOYMENT RELATIONSHIP
15.01    An employee shall be considered to be in the employment of the Employer
as long as he remains an employee of either the Company, any Subsidiary of the
Company, any designated affiliate, or any corporation to which substantially all
of the assets and business of any of such entities are transferred. Nothing in
the adoption of this Plan nor the designation of any Participant shall confer on
any employee the right to continued employment by the Employer, or affect in any
way the right of the Employer to terminate his employment at any time. Any
question as to whether






CENTURYLINK, INC. SUPPLEMENTAL DOLLARS & SENSE PLAN
Amended and Restated Effective January 1, 2014
{N2736618.2}    
- 8 -

--------------------------------------------------------------------------------





and when there has been a termination of an employee's employment, and the
cause, notice or other circumstances of such termination, shall be determined by
the Committee, and its determination shall be final.
XVI.    AMENDMENT AND TERMINATION OF PLAN
16.01    The Company or its designee, the CenturyLink Plan Design Committee, may
terminate the Plan and accelerate any payments due (or that may become due)
under the Plan:
(a)    Within 12 months of a corporate dissolution of the Company taxed under
Code §331, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that the amounts deferred under the Plan are included in
the Participant's gross income in the latest of (i) the calendar year in which
the termination occurs, (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture or (iii) the first calendar year in
which the payment is administratively practicable.
(b)    Within the 30 days preceding or the 12 months following a Change in
Control Event (as defined in Treasury Regulations §1.409A-3(i)(5)) provided that
Treasury Regulations §1.409A-3(j)(4)(ix)(B) is complied with.
(c)    In the Company's discretion, provided that Treasury Regulations
§1.409A-3(j)(4)(ix)(C) is complied with.
(d)    Due to such other events and conditions as the Commissioner of the IRS
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.
16.02    The Company, acting through the Compensation Committee, its Board of
Directors, the CenturyLink Plan Design Committee, or any person or entity
designated by such entities, may amend this Plan, at any time and from time to
time, in its sole discretion. No amendment shall be made to the Plan without the
consent of the Company or its designee, the CenturyLink Plan Design Committee.
Moreover, no amendments shall divest otherwise vested rights of Participants,
their Beneficiaries or Spouses.
XVII.    BINDING EFFECT
17.01    This Plan shall be binding on the Company, each Subsidiary and any
designated affiliate, the successors and assigns thereof, and any entity to
which substantially all of the assets or business of the Company, a Subsidiary,
or a designated affiliate are transferred.
XVIII.    CONSTRUCTION
18.01    The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender, and the singular may indicate the plural, unless
the context clearly indicates the contrary. The words "hereof", "herein",
"hereunder" and other similar compounds of the word "here" shall, unless
otherwise specifically stated, mean and refer to the entire Plan, not to any
particular provision or Section. Article and Section headings are included for
convenience of reference and are not intended to add to, or subtract from, the
terms of the Plan.






CENTURYLINK, INC. SUPPLEMENTAL DOLLARS & SENSE PLAN
Amended and Restated Effective January 1, 2014
{N2736618.2}    
- 9 -

--------------------------------------------------------------------------------





18.02    Notwithstanding any other provision of this Plan, it is the intention
of the Company that no payment or entitlement pursuant to this Plan will give
rise to any adverse tax consequences to any Participant under Code §409A and
Treasury Regulations and other interpretive guidance issued thereunder,
including that issued after the date hereof (collectively, "Section 409A"). This
Plan and any amendments hereto shall be interpreted to that end and (1) to the
maximum extent permitted by law, no effect shall be given to any provision
herein, any amendment hereto or any action taken hereunder in a manner that
reasonably could be expected to give rise to adverse tax consequences under
Section 409A and (2) the Company shall take any corrective action reasonably
within its control that is necessary to avoid such adverse tax consequences. Any
provision of the Plan that would cause a violation of Code §409A if followed
shall be disregarded.
18.03    Any reference to any section of the Code or the Treasury Regulations
shall be deemed to also refer to any successor provisions thereto.
XIX.    DEMAND FOR BENEFITS
19.01    (a) Filing of Claims for Benefits. Benefits shall ordinarily be paid to
a Participant without the need for demand, and to a beneficiary upon receipt of
the beneficiary's address and Social Security Number (and evidence of death of
the Participant, if needed). Nevertheless, a Participant or a person claiming to
be a beneficiary who claims entitlement to a benefit can file a claim for
benefits in writing with the Committee.
(a)    Notification to Claimant of Decision. If a claim is wholly or partially
denied, a notice of the decision rendered in accordance with the rules set forth
below will be furnished to the claimant not later than 90 days after receipt of
the claim by the Committee.
        If special circumstances require an extension of time for processing the
claim, the Committee will give the claimant a written notice of the extension
prior to the end of the initial 90 day period. In no event will the extension
exceed an additional 90 days. The extension notice will indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render its final decision.
(b)    Content of Notice. The Committee will provide to every claimant who is
denied a claim for benefits written or electronic notice setting forth in a
clear and simple manner:
1.
The specific reason or reasons for denial;

2.
Specific reference to pertinent plan provisions on which denial is based;

3.
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such materials or
information are necessary; and

4.
Appropriate information as to the steps to be taken if the claimant wishes to
submit his or her claim for review, including a statement







CENTURYLINK, INC. SUPPLEMENTAL DOLLARS & SENSE PLAN
Amended and Restated Effective January 1, 2014
{N2736618.2}    
- 10 -

--------------------------------------------------------------------------------





of the claimant's right to bring a civil action under ERISA Section 502(a)
following an adverse determination on review.


(c)    Review Procedure. After the claimant has received written notification of
an adverse benefit determination, the claimant or a duly authorized
representative will have 60 days within which to appeal, in writing, such
determination. The claimant may submit written comments, documents, records, and
any other information relevant to the claim for benefits. The Committee will
provide the claimant, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information relevant to the
claimant's claim for benefits.
    The review will take into account all items submitted by the claimant,
regardless of whether such information was submitted or considered in the
initial benefit determination.
(d)    Decision on Review. The decision on review by the Committee will be
rendered as promptly as is feasible, but not later than 60 days after the
receipt of a request for review, unless the Committee in its sole discretion
determines that special circumstances require an extension of time for
processing, in which case a decision will be rendered as promptly as is
feasible, but not later than 120 days after receipt of a request for review.
    If an extension of time for review is required because of special
circumstances, written notice of the extension will be furnished to the claimant
before termination of the initial 60-day review period and shall indicate the
special circumstances requiring an extension of time and the date by which the
Committee expects to render the determination on review.
    The decision on review will be in written or electronic form. In the event
of an adverse benefit determination, the decision shall contain: (1) specific
reasons for the adverse determination, written in a clear and simple manner;
(2)  specific references to the pertinent plan provisions on which the
determination is based; (3) a statement that the claimant may request, free of
charge, reasonable access to and copies of all documents, records and other
information relevant to the claim for benefits; and (4)  the claimant’s right to
bring an action under ERISA Section 502(a).
(e)    Failure to Establish and Follow Reasonable Claims Procedure. In the case
of the failure of the Committee to establish or follow claims procedures
consistent with the requirements of Labor Department Regulations Section
2560.503-1, the claimant shall be deemed to have exhausted the administrative
remedies available under the Plan and shall be entitled to pursue any available
remedies under section 502(a) of ERISA on the basis that the Plan has failed to
provide a reasonable claims procedure that would yield a decision on the merits
of the claim.






CENTURYLINK, INC. SUPPLEMENTAL DOLLARS & SENSE PLAN
Amended and Restated Effective January 1, 2014
{N2736618.2}    
- 11 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, CenturyLink, Inc. has executed this Plan this 20th day of
December, 2013.


CENTURYLINK, INC.




By:__/s/___Scott A. Trezise_____________
Scott A. Trezise
Executive Vice President,
Human Resources and Chair,
CenturyLink Plan Design Committee






CENTURYLINK, INC. SUPPLEMENTAL DOLLARS & SENSE PLAN
Amended and Restated Effective January 1, 2014
{N2736618.2}    
- 12 -